DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Diakonov et al. (US 20030033866; hereinafter “Diakonov”) in view of .
Regarding claim 1, Diakonov teaches a method ([0068-0075]; Figure 5) to perform a pressure-volume-temperature 5("PVT") analysis (pressure, volume and temperature is adjusted based on the analysis of output signals from sensors 76, 86, 90, 62, 64 and chemical sensors and chemical analytical equipment; [0068-0075]; Figure 5) of wellbore fluid obtained (a fluid sample of a wellbore is taken; [0028, 0068-0075]; Figure 5), the method ([0068-0075]; Figure 5) comprising: receiving ([0066]) a wellbore fluid sample (fluid sample from the wellbore is received in the inlet port of conduit 126 of the downhole tool 124; See Figure 3) into an inlet port (inlet port of conduit 126 of downhole tool 124; See Figure 3) of a device (124; Figure 3; [0066]), the wellbore fluid sample (fluid sample from the wellbore is received in the inlet port of conduit 126 of the downhole tool 124; See Figure 3) being a first wellbore fluid (the fluid sample received by the device 124 is a first wellbore fluid; See Figure 3); communicating a volume of the wellbore fluid sample ([0066]) to a plurality of channels (Figure 2 is detailed description of the bottles 120 and 122 found within the tool 124; bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3);  10applying a pressure or temperature ([0069]) to each fluid sample volume (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3) within the channels (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3); using an apparatus (sensors 76, 86, 90, 62, 64, liquid 
Diakonov teaches performing the PVT analysis, the first signals, the device and the channels but does not expressly teach performing a reservoir simulation using pressure-volume-temperature 5("PVT") analysis, performing a reservoir simulation using the first signals, the device being a microfluidic device and the channels being microfluidic channels.
However, Pomerantz teaches performing a reservoir simulation (performed by reservoir simulator 120; [0038, 0057, 0066, 0070, 0075 and 0078]; Figure 2) using pressure-volume-temperature 5("PVT") analysis (PVT properties are used in an equation of state which in turn is used to perform the simulation of the reservoir; [0038, 0057, 0066, 0070, 0075 and 0078]), performing a reservoir simulation (performed by reservoir simulator 120; [0038, 0057, 0066, 0070, 0075 and 0078]; Figure 2) using the first signals (output data, such as temperature, pressure, liquid chromatography and mass spectrometry data, etc., from all the sensors are used to perform the reservoir simulation; [0038, 0057, 0066, 0070, 0075 and 0078]).


The combination of Diakonov and Pomerantz the device and the channels but does not expressly teach the device being a microfluidic device and the channels being microfluidic channels.
However, Angelescu teaches (100; Figure 1) being a microfluidic device ( ) and a microfluidic channel (Column 5, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Angelescu’s microfluidic device implemented as Diakonov and Pomerantz’s device and Angelescu’s teaching of a microfluidic channel implemented on Diakonov and Pomerantz’s channels since it is known that microfluidics allow the analysis and use of less volume of samples, chemicals and reagents reducing the global fees of applications; operations are executed at the same time thanks to their compact size, shortening the time of experiment and they have the following characteristics: faster reaction time, enhanced analytical sensitivity, enhanced temperature control and easier portability.



Regarding claim 3, the combination of Diakonov, Pomerantz and Angelescu teaches applying different pressure or temperatures (temperature and pressure is altered throughout time as the sensors monitor the pressure and the temperature within the channels 22; therefore, the fluid samples within channels 22 are subjected to different pressures and temperatures throughout time; [0011, 0069 and 0073]: Diakonov) to the fluid sample volumes (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3: Diakonov) within the microfluidic channels (Column 5, Lines 60-67: Angelescu and chamber 22; Figures 2 and 3: Diakonov).

Regarding claim 4, the combination of Diakonov, Pomerantz and Angelescu teaches using signals (output data, such as temperature, pressure, liquid chromatography and mass spectrometry data, etc., from all the sensors are used to perform the reservoir simulation; [0038, 0057, 0066, 0070, 0075 and 0078]: Diakonov) from multiple microfluidic devices (in the event that there is a plurality of bottles, i.e. 4 bottles, then grouping of 2 bottles will lead to 2 microfluidic devices downhole; [0063]: Diakonov and 100; Figure 1; Column 5, Lines 60-67: Angelescu) to perform the 

Regarding claim 5, the combination of Diakonov, Pomerantz and Angelescu teaches utilizing a compositional 30analysis apparatus (apparatus for gas chromatography; [0046 and 0040]: Diakonov) to generate a second signal (the gas chromatography section will output a signal; [0040 and 0046]: Diakonov) corresponding to a compositional characteristic (the gas chromatography will indicate the chemical properties, i.e. the composition of the fluid samples; [0030 and 0040]: Diakonov) of the fluid sample volume (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3: Diakonov) present within at least one of the microfluidic channels (Column 5, Lines 60-67: Angelescu and chamber 22; Figures 2 and 3: Diakonov).

Regarding claim 6, Diakonov teaches the compositional analysis apparatus (gas chromatography; [0046 and 0040]) is a chromatographic apparatus (apparatus used to perform gas chromatography; [0046 and 0040]).

Regarding claim 8, the combination of Diakonov, Pomerantz and Angelescu teaches optimizing (each of the channel/chambers 22 are altered or adjusted by adjusting the pressure or temperature within the channel/chambers 22 in order to for the sample to be maintained at downhole conditions throughout its time within the chamber; [0069]: Diakonov) at least one microfluidic channel (Column 5, Lines 60-67: Angelescu analytical equipment contained within the various modules forming the bottle are used for continuous monitoring, analysis and control over physical and chemical properties of the sample, where the control of the physical and chemical properties of the sample are done by altering/adjusting the pressure and/or temperature inside of the chamber 22; therefore, the apparatus used for gas chromatography (which is part of the analytical equipment) will indicate the chemical properties, i.e. the composition of the fluid samples, during the time that the pressure or temperature within the channel/chambers 22 are altered or adjusted, i.e. optimized; [0030, 0040, 0046, 0069 and 0073]) of the fluid sample volume (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3: Diakonov).

Regarding claim 9, the combination of Diakonov, Pomerantz and Angelescu teaches wherein mud ([0067]: Diakonov) is introduced into the microfluidic device (Column 5, Lines 60-67: Angelescu and 124: Diakonov).

Regarding claim 10, Diakonov teaches wherein the fluid sample (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3) is a multiphase sample ([0028]).

Regarding claim 11, the combination of Diakonov, Pomerantz and Angelescu teaches where a pressure or temperature gradient is applied (temperature and pressure 

Regarding claim 12, the combination of Diakonov (in the embodiment of steps 212, 218 and 220 of Figure 5), Pomerantz and Angelescu teaches the first wellbore fluid sample placed within the microfluidic channel of the microfluidic device but does not expressly teach receiving another wellbore fluid sample into the inlet port of the device, the another wellbore fluid sample being a second wellbore fluid different from the first wellbore fluid; and  25mixing the second wellbore fluid with the first wellbore fluid to perform a fluid compatibility test.
However, Diakonov teaches in the embodiment of Figure 5 (step 210) receiving another wellbore fluid sample (another sample is taken at the same location of device 124; [0071]) into the inlet port (fluid sample from the wellbore is received in the inlet port of conduit 126 of the downhole tool 124; See Figure 3) of the device (124), the another wellbore fluid sample (step 210; [0070]) being a second wellbore fluid different from the first wellbore fluid (being that the another wellbore fluid sample is sampled, then the second wellbore fluid is different from the first wellbore fluid; [0071]); and  25mixing the second wellbore fluid with the first wellbore fluid (through operation, the first wellbore fluid sample will mix with second wellbore fluid sample when the second wellbore fluid sample is to be obtained; [0071]) to perform a fluid compatibility test (the mixture of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Diakonov’s teaching of obtaining a second wellbore fluid to mix with Diakonov, Pomerantz and Angelescu first wellbore fluid to perform a fluid compatibility test since is desired and necessary to obtain a sample with minimum contamination allowing acquisition of a sample with the best possible quality (See Diakonov [0071]).

Regarding claim 13, Diakonov teaches wherein the first signals (each of the sensors 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry from the chemical sensors and chemical analytical equipment will output signals based on the physical and chemical properties of the wellbore fluid sample within each of the channels 22; [0041-0043, 0046, 0058-0060, 0069 and 0073]) are used to perform a flow assurance testing (the fluid is analyzed using the output signals from sensors 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry from the chemical sensors and chemical analytical equipment as the fluid flows through the channel 22 to verify contamination and determine when to acquire a non-contaminated sample; therefore, the change of the first signals throughout time to monitor the fluid passing through channels 22 are indicative and assure that flow is present in the bottles 120 and 122 as the first signal; [0064]).



Regarding claim 15, the combination of Diakonov, Pomerantz and Angelescu teaches wherein the first signals (each of the sensors 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry from the chemical sensors and chemical analytical equipment will output signals based on the physical and chemical properties of the wellbore fluid sample within each of the channels 22; [0041-0043, 0046, 0058-0060, 0069 and 0073]) from multiple 5microfluidic channels (Column 5, Lines 60-67: Angelescu and chamber 22; Figures 2 and 3: Diakonov) are combined (each signal of each sensor 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry is monitored throughout time; therefore, the grouping of the first signals for each of the channels 2 are presented throughout time; [0069 and 0073]) using statistical analysis (the output signals of the sensors 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry from the chemical sensors and chemical analytical equipment will be monitored continuously throughout time; therefore, a statistical trend and/or pattern will be established by the output signals of the sensors 76, 86, 90, 62, 64, liquid 

Regarding claim 16, Diakonov teaches a device (124; Figure 3; [0066]) for performing a pressure- volume-temperature ("PVT") analysis (pressure, volume and temperature is adjusted based on the analysis of output signals from sensors 76, 86, 90, 62, 64 and chemical sensors and chemical analytical equipment; [0068-0075]; Figure 5) of wellbore fluid (a fluid sample of a wellbore is taken; [0028, 0068-0075]; Figure 5), the device (124) comprising: an inlet port (inlet port of conduit 126 of downhole tool 124; See Figure 3) to receive ([0066]) a wellbore fluid sample (fluid sample from the wellbore is received in the inlet port of conduit 126 of the downhole tool 124; See Figure 3); 10a plurality of channels (Figure 2 is detailed description of the bottles 120 and 122 found within the tool 124; bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3) in fluid communication with the inlet port (inlet port of conduit 126 of downhole tool 124 is in communication with each of the chambers/channels 22 of each of the bottles 120 and 122; See Figures 2 and 3) to thereby receive ([0066]) a volume of the wellbore fluid sample ([0028, 0066, and 0068-0075]) and to apply a pressure or temperature ([0069, 0073]) to each fluid sample volume (pressure and temperature is applied to the fluid sample within chamber 22; [0066, 0069 and 0073]); an apparatus (sensors 76, 86, 90, 62, 64, liquid chromatography and mass 
Diakonov teaches performing the PVT analysis, the first signals, the device and the channels but does not expressly teach performing a reservoir simulation using pressure-volume-temperature 5("PVT") analysis, performing a reservoir simulation using the first signals, the device being a microfluidic device and the channels being microfluidic channels.
However, Pomerantz teaches performing a reservoir simulation (performed by reservoir simulator 120; [0038, 0057, 0066, 0070, 0075 and 0078]; Figure 2) using pressure-volume-temperature 5("PVT") analysis (PVT properties are used in an equation of state which in turn is used to perform the simulation of the reservoir; [0038, 0057, 0066, 0070, 0075 and 0078]), performing a reservoir simulation (performed by reservoir simulator 120; [0038, 0057, 0066, 0070, 0075 and 0078]; Figure 2) using the first signals (output data, such as temperature, pressure, liquid chromatography and mass 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Pomerantz’s reservoir simulation performed using Diakonov’s first signals and PVT analysis in order to perform a reservoir simulation which derives and simulates PVT properties, gas hydrate formation, wax precipitation, asphaltene precipitation and scaling; such simulation are used to achieve better understanding of the reservoir and make critical decisions with the respect to reservoir development (See Pomerantz [0011] and [0078-0083]).

The combination of Diakonov and Pomerantz the device and the channels but does not expressly teach the device being a microfluidic device and the channels being microfluidic channels.
However, Angelescu teaches (100; Figure 1) being a microfluidic device (Column 5, Lines 60-67) and a microfluidic channel (Column 5, Lines 60-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Angelescu’s microfluidic device implemented as Diakonov and Pomerantz’s device and Angelescu’s teaching of a microfluidic channel implemented on Diakonov and Pomerantz’s channels since it is known that microfluidics allow the analysis and use of less volume of samples, chemicals and reagents reducing the global fees of applications; operations are executed at the same time thanks to their compact size, shortening the time of 

Regarding claim 17, the combination of Diakonov, Pomerantz and Angelescu teaches wherein the processing circuitry (112 and 114: Diakonov) applies a different pressure or temperature (temperature and pressure is altered throughout time as the sensors monitor the pressure and the temperature within the channels 22; therefore, the fluid samples within channels 22 are subjected to different pressures and temperatures throughout time; [0011, 0069 and 0073]: Diakonov) to the fluid sample volumes (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3: Diakonov) within the microfluidic channels (Column 5, Lines 60-67: Angelescu and chamber 22; Figures 2 and 3: Diakonov).

Regarding claim 18, the combination of Diakonov, Pomerantz and Angelescu teaches wherein the processing circuitry (112 and 114: Diakonov) uses signals (output data, such as temperature, pressure, liquid chromatography and mass spectrometry data, etc., from all the sensors are used to perform the reservoir simulation; [0038, 0057, 0066, 0070, 0075 and 0078]: Diakonov) from multiple microfluidic devices (in the event that there is a plurality of bottles, i.e. 4 bottles, then there is a plurality of 124 devices downhole; [0063]: Diakonov and 100; Figure 1; Column 5, Lines 60-67: Angelescu) to perform the reservoir simulation (performed by reservoir simulator 120 for 

Regarding claim 19, the combination of Diakonov, Pomerantz and Angelescu teaches wherein the processing circuitry (112 and 114: Diakonov) uses a compositional analysis apparatus (apparatus for gas chromatography; [0046 and 0040]: Diakonov) to generate a second signal (the gas chromatography section will output a signal; [0040 and 0046]: Diakonov) corresponding to a4814-9746-0848 v.124 of 27U.S. Patent ApplicationAttorney Docket No. 7523.466US03 (2012-IP-055848 US C2) compositional characteristic (the gas chromatography will indicate the chemical properties, i.e. the composition of the fluid samples; [0030 and 0040]: Diakonov) of the fluid sample volume (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3: Diakonov) present within at least one of the microfluidic channels (Column 5, Lines 60-67: Angelescu and chamber 22; Figures 2 and 3: Diakonov).

Regarding claim 20, Diakonov teaches wherein the compositional analysis apparatus (gas chromatography; [0046 and 0040]) is a chromatographic apparatus (apparatus used to perform gas chromatography; [0046 and 0040]).

Regarding claim 22, the combination of Diakonov, Pomerantz and Angelescu teaches (112 and 114: Diakonov) optimizes (each of the channel/chambers 22 are altered or adjusted by adjusting the pressure or temperature within the channel/chambers 22 in order to for the sample to be maintained at downhole analytical equipment contained within the various modules forming the bottle are used for continuous monitoring, analysis and control over physical and chemical properties of the sample, where the control of the physical and chemical properties of the sample are done by altering/adjusting the pressure and/or temperature inside of the chamber 22; therefore, the apparatus used for gas chromatography (which is part of the analytical equipment) will indicate the chemical properties, i.e. the composition of the fluid samples, during the time that the pressure or temperature within the channel/chambers 22 are altered or adjusted, i.e. optimized; [0030, 0040, 0046, 0069 and 0073]) of the fluid sample volume (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3: Diakonov).

Regarding claim 23, Diakonov teaches wherein the fluid sample (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the wellbore fluid is placed in; [0066]; See Figures 2 and 3) is a multiphase sample ([0028]).

Regarding claim 24, the combination of Diakonov, Pomerantz and Angelescu teaches wherein the processing circuitry (112 and 114: Diakonov) applies a pressure or temperature gradient (temperature and pressure are controlled through time in order to maintain the fluid within the channel 22 of the bottles 120 and 122 at downhole conditions; therefore, gradients of temperature and pressure will be applied to the fluid 

Regarding claim 25, the combination of Diakonov (in the embodiment of steps 212, 218 and 220 of Figure 5), Pomerantz and Angelescu teaches the operations conducted by the processing circuitry and the first wellbore fluid sample placed within the microfluidic channel of the microfluidic device but does not expressly teach receiving another wellbore fluid sample into the inlet port of the device, the another wellbore fluid sample being a second wellbore fluid different from the first wellbore fluid; and  25mixing the second wellbore fluid with the first wellbore fluid to perform a fluid compatibility test.
However, Diakonov teaches in the embodiment of Figure 5 (step 210) receiving another wellbore fluid sample (another sample is taken at the same location of device 124; [0071]) into the inlet port (fluid sample from the wellbore is received in the inlet port of conduit 126 of the downhole tool 124; See Figure 3) of the device (124), the another wellbore fluid sample (step 210; [0070]) being a second wellbore fluid different from the first wellbore fluid (being that the another wellbore fluid sample is sampled, then the second wellbore fluid is different from the first wellbore fluid; [0071]); and  25mixing the second wellbore fluid with the first wellbore fluid (through operation, the first wellbore fluid sample will mix with second wellbore fluid sample when the second wellbore fluid sample is to be obtained; [0071]) to perform a fluid compatibility test (the mixture of the first and second wellbore fluid sample will be analyzed/tested to see whether the mixture is compatible with a desired sample having acceptable characteristics; [0071]).


Regarding claim 26, Diakonov teaches wherein the processing circuitry (112 and 114) performs flow assurance testing (the fluid is analyzed using the output signals from sensors 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry from the chemical sensors and chemical analytical equipment as the fluid flows through the channel 22 to verify contamination and determine when to acquire a non-contaminated sample; therefore, the change of the first signals throughout time to monitor the fluid passing through channels 22 are indicative and assure that flow is present in the bottles 120 and 122 as the first signal; [0064]) using the first signals (each of the sensors 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry from the chemical sensors and chemical analytical equipment will output signals based on the physical and chemical properties of the wellbore fluid sample within each of the channels 22; [0041-0043, 0046, 0058-0060, 0069 and 0073]).

Regarding claim 27, Diakonov teaches wherein the processing circuitry (112 and 114) monitor phase transitions ([0042 and 0058]) of the fluid sample volume (bottles 120 and 122 both have an internal chamber 22, i.e. channel, in which a volume of the 

Regarding claim 28, the combination of Diakonov, Pomerantz and Angelescu teaches wherein the processing circuitry (112 and 114: Diakonov) combines (each signal of each sensor 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry is monitored throughout time; therefore, the grouping of the first signals for each of the channels 2 are presented throughout time; [0069 and 0073]) first signals (each of the sensors 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry from the chemical sensors and chemical analytical equipment will output signals based on the physical and chemical properties of the wellbore fluid sample within each of the channels 22; [0041-0043, 0046, 0058-0060, 0069 and 0073]) from multiple 5microfluidic channels (Column 5, Lines 60-67: Angelescu and chamber 22; Figures 2 and 3: Diakonov) using statistical analysis (the output signals of the sensors 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry from the chemical sensors and chemical analytical equipment will be monitored continuously throughout time; therefore, a statistical trend and/or pattern will be established by the output signals of the sensors 76, 86, 90, 62, 64, liquid chromatography and mass spectrometry from the chemical sensors and chemical analytical equipment throughout time and a continuous analysis 

Regarding claim 29, Diakonov teaches a method ([0068-0075]; Figure 5) to a pressure-volume-temperature ("PVT") analysis (pressure, volume and temperature is adjusted based on the analysis of output signals from sensors 76, 86, 90, 62, 64 and chemical sensors and chemical analytical equipment; [0068-0075]; Figure 5) of wellbore fluid obtained (a fluid sample of a wellbore is taken; [0028, 0068-0075]; Figure 5), the method ([0068-0075]; Figure 5) comprising: receiving ([0066]) a wellbore fluid sample (fluid sample from the wellbore is received in the inlet port of conduit 126 of the downhole tool 124; See Figure 3) into an inlet port (inlet port of conduit 126 of downhole tool 124; See Figure 3) of a device (124; Figure 3; [0066]); applying a pressure or temperature (pressure and temperature is applied to the fluid volume within the channel 22 of bottle 120; [0066 and 0069]) to the fluid sample within the device (internal chamber 22, i.e. channel, of bottle 120 contains a volume of the wellbore fluid;[0066 and 0069]; See Figures 2 and 3); determining fluid characteristics([0042-0043, 0046, 0060, 0069 and 0073]) of the fluid sample (internal chamber 22, i.e. channel, of bottle 120 contains a volume of the wellbore fluid;[0066 and 0069]; See Figures 2 and 3).
Diakonov teaches performing the device but does not expressly teach performing a reservoir simulation using pressure-volume-temperature 5("PVT") analysis, using the determined fluid characteristics to perform a reservoir simulation and the device being a microfluidic device.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Pomerantz’s reservoir simulation performed using Diakonov’s determined fluid characteristics and PVT analysis in order to perform a reservoir simulation which derives and simulates PVT properties, gas hydrate formation, wax precipitation, asphaltene precipitation and scaling; such simulation are used to achieve better understanding of the reservoir and make critical decisions with the respect to reservoir development (See Pomerantz [0011] and [0078-0083]).

The combination of Diakonov and Pomerantz the device but does not expressly teach the device being a microfluidic device.
However, Angelescu teaches (100; Figure 1) being a microfluidic device (Column 5, Lines 60-67).


Regarding claim 30, the combination of Diakonov, Pomerantz and Angelescu teaches the reservoir simulation (performed by reservoir simulator 120; [0038, 0057, 0066, 0070, 0075 and 0078]; Figure 2: Angelescu) is used to monitor phase transitions ([0077 and 0078]: Angelescu) of the fluid sample ([0038, 0077 and 0078]: Angelescu).

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Diakonov, Pomerantz and Angelescu in further view of Flaum et al. (US 20090091320; hereinafter “Flaum”).
Regarding claim 7, the combination of Diakonov, Pomerantz and Angelescu teaches the fluid sample volumes but does not expressly teach wherein a nuclear magnetic resonance (“NMR”) apparatus is used to determine the fluid characteristics of the sample, wherein the fluid characteristics is a phase of the sample.
However, Flaum teaches a nuclear magnetic resonance (“NMR”) apparatus ([0022, 0082]) is used to determine the fluid characteristics (the NMR measurements are used to determine and monitor phase transitions of the formation fluid; [0073, 0082, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Flaum’s nuclear magnetic resonance apparatus used to determine fluid characteristics of Diakonov, Pomerantz and Angelescu’s fluid sample volumes in order to determine a point at which heavy oil sample may be taken so that a suitable production strategy can be determined from the sample, thus increasing the fluid mobility in the reservoir and better the fluids flow for the sample which is to be obtained (See [0048 and 0070] of Flaum).

Regarding claim 21, the combination of Diakonov, Pomerantz and Angelescu teaches the fluid characteristics but does not expressly teach wherein the apparatus used to determine the fluid characteristics is a nuclear magnetic resonance (“NMR”) apparatus.
However, Flaum teaches wherein the apparatus ([0082]) used to determine the fluid characteristics (phase transitions of the formation fluid; [0073, 0082, 0086, 0091-0092, and 0117]) is a nuclear magnetic resonance (“NMR”) apparatus ([0022]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Flaum’s nuclear magnetic resonance apparatus used to determine fluid characteristics of Diakonov, Pomerantz and Angelescu’s fluid sample volumes in order to determine a point at which heavy oil 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856         

/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856